Citation Nr: 0718567	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-11 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel







INTRODUCTION

The veteran had active duty service from February 1957 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  At an October 2002 audiological examination, the veteran 
demonstrated Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.

3.  At an April 2004 audiological examination, the veteran 
demonstrated Level II hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, 
and Tables VI, VII (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in June 2002, prior 
to the initial unfavorable AOJ decision issued in December 
2002.
 
Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to an 
increased rating, the Board observes that the VCAA notice 
issued in June 2002 informed the veteran of the type of 
evidence necessary to establish an increased rating; how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
The notice did not inform the veteran of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertains to the claim.  Failure to provide pre-
adjudicative notice of any of the four elements is presumed 
to create prejudicial error.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  The Secretary has the 
burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, slip op. at 14; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
June 2002 letter informed the veteran that additional 
information or evidence was needed to support his claim, 
asked him to send the information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Further, the letter advised 
the veteran to let VA know of any other evidence that would 
support his claim.  Therefore, the Board finds that a 
reasonable person could be expected to understand that he 
should submit any relevant evidence during the development of 
the claim.  For these reasons, the Board concludes that the 
failure to provide a fully VCAA compliant notice was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In the 
present case, VA sent the veteran a letter in June 2002 that 
advised him of what type of information and evidence was 
needed to substantiate his increased rating claim, but it did 
not provide notice of the type of evidence necessary to 
establish an effective date for such increase.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes herein that 
the preponderance of the evidence is against the veteran's 
increased rating claim, any question as to the appropriate 
effective date to be assigned is rendered moot.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA treatment records 
and VA examination reports dated October 2002 and April 2004 
were reviewed by both the RO and the Board in connection with 
adjudication of his claim.  He has identified no additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

Further, the veteran was afforded VA examinations in October 
2002 and April 2004 in order to adjudicate his increased 
rating claim.  Based on these facts, the Board concludes that 
the medical evidence of record is sufficient to adjudicate 
the veteran's claim without further development.  Thus, the 
Board finds that additional efforts to assist or notify the 
veteran in accordance with VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's bilateral hearing loss.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  
The veteran's service-connected bilateral hearing loss is 
assigned a noncompensable rating pursuant to 38 C.F.R. 
§ 4.85, 4.86, Diagnostic Code 6100 (2006).  He contends that 
his hearing disability has increased in severity, and 
therefore, he is entitled to a compensable rating for such 
disability.

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2006).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

The veteran submitted the present claim for an increased 
rating in June 2002.  The Board observes that the veteran's 
VA treatment records dated from January 1996  to November 
2003 reflect continued treatment for bilateral hearing loss.  
He was afforded a VA examination in October 2002.  At such 
examination, he was diagnosed with normal hearing through 
2000 Hertz precipitously sloping to moderately-severe 
sensorineural hearing loss in both ears.  The pure tone 
thresholds recorded, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
20
65
65
LEFT

20
15
55
65

The average decibel loss was 42.5 decibels in the right ear 
and 38.75 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 94 percent in the left ear.  Using Table VI, 
these audiometric test results show the veteran had Level I 
hearing acuity in both ears.  38 C.F.R. § 4.85.  Applying the 
percentage ratings for hearing impairment found in Table VII, 
Level I hearing acuity in the right ear combined with Level I 
hearing acuity in the left ear results in a noncompensable 
disability rating.  Id.  Therefore, in a December 2002 rating 
decision, a compensable evaluation for the veteran's hearing 
loss disability was denied.  Such rating decision is now on 
appeal.  

While this appeal was pending, in April 2004, the veteran was 
again afforded a VA audiological evaluation.  At such 
examination, the veteran was diagnosed with normal hearing 
through 2000 Hertz precipitously sloping to severe 
sensorineural hearing loss in the right ear and to 
moderately-severe sensorineural hearing loss in the left ear.  
Pure tone thresholds, in decibels, were as follows:
	



HERTZ




1000
2000
3000
4000
RIGHT

25
10
60
70
LEFT

20
10
60
60

Pure tone thresholds averaged a 41-decibel loss in the right 
ear and a 38-decibel loss in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 96 percent in the left ear.  These audiometric 
test results equate to Level II hearing acuity in the right 
ear and Level I hearing acuity in the left ear, using Table 
VI.  Id.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level II hearing acuity 
combined with Level I hearing acuity results in a 
noncompensable disability rating.  Id.

Therefore, the Board finds that the requirements for a 
compensable evaluation are not met based on the demonstrated 
levels of hearing impairment.  The Board acknowledges the 
veteran's statements that his bilateral hearing loss has 
increased in severity, and thus, warrants a compensable 
rating; however, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 792 
(1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2006).  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application of the Rating 
Schedule to the audiometric test results of record does not 
show that the veteran experiences a level of hearing 
impairment entitled to a compensable rating.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral hearing 
loss, that doctrine is not applicable in this appeal.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.  
Therefore, the veteran's claim of entitlement to an increased 
rating must be denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected bilateral hearing loss 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  The objective medical evidence of record 
shows that manifestations of the veteran's service-connected 
bilateral hearing loss do not result in a marked functional 
impairment in a way or to a degree other than that addressed 
by VA's Rating Schedule.  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


